Exhibit 10.19

GENESIS MICROCHIP INC.

 

2001 EMPLOYEE STOCK PURCHASE LOAN PLAN

 

The following constitute the provisions of the 2001 Employee Stock Purchase Loan
Plan of Genesis Microchip Inc.

 

1.    Purpose.    The purpose of the Plan is to provide employees of the Company
and its Designated Subsidiaries with an opportunity to loan money from the
Company to purchase Shares of the Company under eligible stock purchase or stock
option plans or stock option agreements.

 

2.    Definitions.

 

  (a)   “Board” shall mean the board of directors of the Company.

 

  (b)   “Company” shall mean Genesis Microchip Inc. and any Designated
Subsidiary of the Company.

 

  (c)   “Designated Subsidiary” shall mean any Subsidiary which has been
designated by the Board (or a committee of the Board) from time to time in its
sole discretion as eligible to participate in the Plan.

 

  (d)   “Employee” shall mean any individual who is an employee of the Company
for tax purposes whose customary employment with the Company is at least twenty
(20) hours per week and more than five months in any calendar year. For purposes
of the Plan, the employment relationship shall be treated as continuing intact
while the individual is on sick leave or other leave of absence approved by the
Company. Where the period of leave exceeds 90 days and the individual’s right to
reemployment is not guaranteed either by statute or by contract, the employment
relationship shall be deemed to have terminated on the 91st day of such leave.

 

  (e)   “Enrollment Date” shall mean the day on which an Employee completes and
files a subscription agreement in accordance with Section 5(b).

 

  (f)   “Loan” shall mean a loan of funds by the Company to an Employee under
the Plan.

 

  (g)   “Payroll Deductions” shall mean payroll deductions from time to time
from an Employee’s paycheque pursuant to a Stock Plan.

 

  (h)   “Payroll Deductions Loan” shall mean a Loan regarding Payroll Deductions
which is referred to in Section 5(a).

 

  (i)   “Plan” shall mean this Employee Stock Purchase Loan Plan.



--------------------------------------------------------------------------------

  (j)   “Share Purchase Loan” shall mean a Loan to fund the acquisition of
Shares which is referred to in Section 5(a).

 

  (k)   “Shares” shall mean common shares of the Company which are issued to an
Employee under a Stock Plan.

 

  (l)   “Stock Plan” shall mean any stock option plan or stock purchase plan of
the Company, or stock option agreement granted by the Company, which relates to
Shares and has been designated by the Board (or a committee of the Board) from
time to time in its sole discretion as eligible to participate in the Plan.

 

  (m)   “Subsidiary” shall mean a corporation, domestic or foreign, of which not
less than 50% of the voting shares are held by the Company or a Subsidiary,
whether or not such corporation now exists or is hereafter organized or acquired
by the Company or a Subsidiary.

 

3.    Eligibility.  Any Employee who shall be employed by the Company on a given
Enrollment Date and who is entitled to the benefits of a Stock Plan shall be
eligible to participate in the Plan.

 

4.    Maximum Amount.  The maximum aggregate Loan amount which an Employee may
borrow from the Company under the Plan is U.S.$10,000.00 (or Canadian dollar
equivalent as determined by the Company) unless otherwise determined by the
Board (or a committee of the Board).

 

5.    Participation.

 

  (a)   There shall be two types of Loans under the Plan. A Loan may be obtained
by an eligible Employee from the Company which is equal to all or a portion of
Payroll Deductions (a “Payroll Deductions Loan”). A Payroll Deductions Loan
shall be advanced to the Employee from time to time contemporaneously with
Payroll Deductions; no cash shall be paid to the Employee because the amount of
the Payroll Deductions Loan shall be applied directly to the Payroll Deductions.
Alternatively, a Loan may be obtained by an eligible Employee from the Company
in order to fund an acquisition of Shares under a Stock Plan (a “Share Purchase
Loan”). A Share Purchase Loan shall be advanced to the Employee
contemporaneously with the obligation of the Employee to pay for the Shares
under a Stock Plan; no cash shall be paid to the Employee because the amount of
the Share Purchase Loan shall be applied directly to the purchase price for the
Shares.

 

  (b)   An eligible Employee may become a participant in the Plan by completing
a subscription agreement authorizing a Loan to the Employee in the form of
Exhibit A to this Plan and filing it with the Company’s payroll office. The date
on which this occurs is the “Enrollment Date”.



--------------------------------------------------------------------------------

  (c)   A separate subscription agreement shall be filed for each Stock Plan for
which the Employee wishes a Loan and, if the Employee wishes a Share Purchase
Loan, a separate subscription agreement shall be filed for each acquisition of
Shares no later than the time of the exercise of the Employee’s right to acquire
the Shares.

 

  (d)   If the Employee wishes a Payroll Deductions Loan, Loan advances shall
commence on the first payroll following the Enrollment Date and shall end when
the Employee ceases to make Payroll Deductions, unless sooner terminated by the
provisions of this Agreement. An Employee may change the portion of Payroll
Deductions covered by the Payroll Deductions Loan by completing the applicable
portions of the subscription agreement in the form of Exhibit A to this Plan and
filing it with the Company’s payroll office. The change shall be effective on
the first payroll after the date of filing.

 

6.    Terms of the Loan

 

  (a)   The Loan shall be paid by the Employee to the Company 10 days after
demand by the Company which demand may be made in the Company’s sole discretion.
The Loan shall not bear interest. The Employee shall be entitled to prepay the
Loan at any time.

 

  (b)   Notwithstanding the provisions of any Stock Plan, in the event that the
Employee defaults in the repayment of the Loan, the Employee shall not be
entitled under any circumstances to exercise any rights to acquire Shares or
obtain other benefits under all Stock Plans to which the Employee is entitled.

 

  (c)   The Company shall be entitled to set off the amount owing under the Loan
(whether or not demand has been made under the Loan) against any amounts owing
by the Company to the Employee from time to time. For example, if the Employee
becomes entitled to receive any Payroll Deductions at any time due to a
withdrawal from a Stock Plan or otherwise, the Company shall be entitled to
deduct the amount of the Loan (whether or not any demand has been made under the
Loan) from the amount of the Payroll Deductions to which the Employee is
entitled.

 

7.    Withdrawal.  A participant may withdraw from the Plan by giving written
notice of withdrawal in the form of Exhibit B to the Plan to the Company’s
payroll office. Thereafter, the participant shall not be entitled to any further
Loan advances. It is recognized that, if the Employee participates in the Plan
pursuant to one or more subscription agreements, the Employee may withdraw his
or her participation with respect to all or less than all of the subscription
agreements.

 

8.    Termination of Employment.  Upon a participant’s ceasing to be an Employee
for any reason he or she shall be deemed to have elected to withdraw from the
Plan.



--------------------------------------------------------------------------------

9.    Administration.  The Plan shall be administered by the Board or a
committee of members of the Board appointed by the Board. The Board or its
committee shall have full and exclusive discretionary authority to construe,
interpret and apply the terms of the Plan, to determine eligibility and to
adjudicate all disputed claims filed under the Plan. Every finding, decision and
determination made by the Board or its committee shall, to the full extent
permitted by law, be final and binding upon all parties.

 

10.    Transferability.  A participant’s rights and obligations under the Plan
(including a Loan) may not be assigned, transferred, pledged or otherwise
disposed of in any way (other than by will or the laws of intestacy) by the
participant. Any such attempt at assignment, transfer, pledge or other
disposition shall be without effect, except that the Company may treat such act
as an election to withdraw from the Plan.

 

11.    Reports.  Individual Loan accounts shall be maintained by the Company for
each participant in the Plan. Statements of account shall be given to
participants at least annually. The amount of any Loan as stated in any such
account is, in the absence of evidence to the contrary, proof of the amount of
the Loan.

 

12.    Amendment or Termination.

 

  (a)   The Board (or its committee) may at any time and for any reason
terminate or amend the Plan. No such termination can affect a Loan previously
made in any material way which is detrimental to the Employee.

 

  (b)   The Board (or its committee) shall be entitled to establish such
limitations or procedures as the Board (or its committee) determines in its sole
discretion advisable which are consistent with the Plan.

 

13.    Notices.  All notices or other communications by a participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof. All notices or
other communications given by the Company to a participant or former participant
under or in connection with the Plan shall be deemed to have been duly given to
such participant five days after the date on which such notice or communication
is mailed to such participant by registered mail at the last known address of
such participant as shown in the records of the Company or on the date on which
such notice or communication is delivered to such participant at the last known
address of such participant as shown on the records of the Company. A
participant or a former participant may change his or her address for the
purposes of this paragraph by giving notice to the Company in accordance with
the first sentence of this paragraph.

 

14.    Conditions.  The Company shall not be obligated to make a Loan unless the
transaction complies with all applicable provisions of law, domestic or foreign,
including, without limitation, the Securities Act of 1933, as amended, the
Securities Exchange Act of 1934, as amended, the Securities Act (Ontario), the
rules and regulations promulgated thereunder, and



--------------------------------------------------------------------------------

the requirements of any stock exchange upon which the Shares may then be listed,
and shall be further subject to the approval of counsel for the Company with
respect to such compliance.

 

15.    Term of Plan.  The Plan shall become effective on January 1, 2001. It
shall continue in effect for a term of ten (10) years unless sooner terminated
in accordance with the Plan.



--------------------------------------------------------------------------------

EXHIBIT A

 

GENESIS MICROCHIP INC.

 

2001 EMPLOYEE STOCK PURCHASE LOAN PLAN

 

SUBSCRIPTION AGREEMENT

 

            x            

  Application for Payroll Deductions Loan Date: (All blanks to be completed
except those in paragraphs 2 and 5)   Date:                      OR    

                                                                           

 

Change in Payroll Deduction Loan Amount (All blanks to be completed except those
in paragraphs 1, 3 and 5)

        OR    

                                                                           

 

Application for Share Purchase Loan (All blanks to be completed except those in
paragraphs 2 and 3)

   

 

1.   __________________________________ hereby elects to participate in the 2001
Employee Stock Purchase Loan Plan (the “Loan Plan”) of Genesis Microchip Inc.
(the “Company”) and applies to borrow funds from the Company (“Loan”) in
accordance with this Subscription Agreement and the Loan Plan.

 

2.                                                                        
hereby acknowledges that I have obtained a Payroll Deductions Loan from the
Company under a Subscription Agreement
dated                                      . I hereby elect that  
                            % of Payroll Deductions (instead of  
                                    % of Payroll Deductions) shall be borrowed
by me under the Loan Plan in connection with the following stock option or stock
purchase plan:                                                           (please
note that fractional percentages are not permitted).

 

3.   I wish to borrow money from the Company to fund                     % of
Payroll Deductions which are made by the Company under the following stock
option or stock purchase plan:                                  (please note
that fractional percentages are not permitted). I agree that a loan will be
advanced to me at the time of each Payroll Deduction.

 

4.  

I agree that the maximum aggregate amount which I may borrow from the Company
under this subscription and any other loan subscription under the Loan Plan is



--------------------------------------------------------------------------------

U.S.$10,000.00 (or Canadian dollar equivalent as determined by the Company)
unless otherwise determined by the board of directors of the Company or a
committee thereof.

 

5.    I wish to borrow U.S.$_________________ to fund the acquisition of
______________ shares in the capital of the Company under the following stock
option or stock purchase plan or stock option agreement:
_______________________. I agree that this Loan will be advanced to me against
the purchase price for the shares.

 

6.    I agree that the Loan shall be payable by me to the Company 10 days after
demand by the Company which demand may be made in the Company’s sole discretion.
The Loan shall not bear interest.

 

7.    I agree that, notwithstanding the provisions of any stock purchase plan or
stock option plan or stock option agreement to which I am entitled, if I am in
default of the repayment of any loan to the Company, I shall not be entitled
under any circumstances to exercise any rights to acquire shares or obtain other
benefits under any such plan or agreement.

 

8.    The Company is entitled to set off the amount owing under the Loan
(whether or not demand has been made under the Loan) against any amounts owing
by the Company to me from time to time. For example, if I become entitled to
receive any Payroll Deductions (as defined in the Loan Plan) at any time, the
Company has the right to deduct the amount of the Loan (whether or not any
demand has been made under the Loan) from the amount of the Payroll Deductions
to which I am entitled.

 

9.    I represent that I have consulted with any tax consultants and other
professional advisors as I deem advisable in connection with my participation in
the Loan Plan, and that I am not relying on the Company for any tax or other
advice.

 

10.    I have received and read a copy of the complete Loan Plan. I understand
that my participation in the Loan Plan is in all respects subject to the terms
of the Loan Plan. I hereby agree to be bound by the terms of the Loan Plan. The
effectiveness of this Subscription Agreement is dependent upon my eligibility to
participate in the Loan Plan.

 

11.    I agree that my executors, administrators, heirs and legal personal
representations shall be bound by my obligations under the Loan Plan and you and
your successors and assigns shall enjoy the benefits under the Loan Plan.

 

Employee’s Social

Security Number:

  

 

                                                                               
            

    

Employee’s Address:

  

 

                                                                               
            

         

 

                                                                               
            

         

 

                                                                               
            

    

 

 

 

 



--------------------------------------------------------------------------------

I UNDERSTAND THAT, WITH RESPECT TO A PAYROLL DEDUCTIONS LOAN, THE SUBSCRIPTION
AGREEMENT SHALL REMAIN IN EFFECT UNLESS I WITHDRAW FROM THE LOAN PLAN.

 

Dated:                                                     

 

                                                                               
                                    

          Signature of Employee

 

 



--------------------------------------------------------------------------------

EXHIBIT B

 

GENESIS MICROCHIP INC.

 

2001 EMPLOYEE STOCK PURCHASE LOAN PLAN

 

NOTICE OF WITHDRAWAL

 

(If a participant in the Plan has filed more than one Subscription Agreement,

then a separate Notice of Withdrawal must be filed for each Subscription
Agreement)

 

The undersigned participant in the Genesis Microchip Inc. 2001 Employee Stock
Purchase Loan Plan refers to the Subscription Agreement dated
                             with respect to the following stock option or stock
purchase plan:                                 . The undersigned hereby notifies
the Company that he or she hereby withdraws from the Plan under and to the
extent of such Subscription Agreement.

 

Name and Address of Participant:                                       
                                                                  

 

                                                                               
                         

 

                                                                               
                         

Signature:

 

                                                                               
                         

Date:

                                        
                                                          

 

 

 

 

 

 